Citation Nr: 1139103	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than March 14, 2005, for the assignment of a 100 percent disability rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from April 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2009 the Board denied the Veteran's claim for an earlier effective.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 decision, the Court vacated the June 2009 Board decision and remanded the matter to the Board for re-adjudication.  


FINDINGS OF FACT

1.  In a May 7, 2002, the Veteran filed an informal claim for increased rating for PTSD and raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  On March 14, 2005 the Veteran formally filed a claim for TDIU.  

3.  No formal or informal claims for TDIU were filed prior to May 7, 2002.

4.  The Veteran's May 7, 2002, correspondence establishes the earliest recognizable date of claim for entitlement to a TDIU.   

5.  The evidence shows that the Veteran has been marginally employed in a protected environment since at least July 5, 2001, within one year of the May 7, 2002 informal claim for a TDIU.  



CONCLUSION OF LAW

The criteria for entitlement to an effective date of July 5, 2001, but no earlier, for the assignment of a 100 percent disability rating for service-connected PTSD have been met. 38 U.S.C.A.  §§ 5107, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record shows that the Veteran filed a claim for service connection for a psychiatric disorder in February 2001.  In a September 2001 rating decision, the RO granted service connection for PTSD with depression, anxiety, loss of anger control, being antisocial, and paranoia and assigned a 50 percent disability rating, effective February 15, 2001.  In a May 2002 letter, the Veteran filed a claim for increased rating for PTSD and indicated that his psychiatric disorder was more disabling than evaluated.  He also indicated that he had trouble getting and keeping a job.  He failed to appear for a September 2002 VA examination scheduled in connection with that claim and the RO continued the 50 percent disability rating in a September 2002 rating decision.

In April 2003, the Veteran filed another claim for increase.  In a July 2003 rating decision, the RO increased the rating for the psychiatric disorder from 50 percent to 70 percent, effective April 15, 2003.  In a September 2003 rating decision, the RO continued the 70 percent disability rating, but assigned an earlier effective date of May 7, 2002, the date the Veteran first filed a claim for an increased rating.  In that decision, the RO noted that the Veteran's May 2002 claim had initially been denied because he failed to report to a VA examination.  He was notified of the denial of his claim in September 2002.  The report of a June 2003 VA examination conducted in connection with his April 2003 claim supported the assignment of a 70 percent rating.  The RO assigned the May 7, 2002 effective date under the provisions of 38 C.F.R. § 3.400(q)(1) because new evidence was received within the appeal period following the September 2002 rating decision and the benefit being sought was granted.  The Veteran was notified of the September 2003 rating decision and his appellate rights by letter that same month.  He did not appeal that decision.

On March 14, 2005, the Veteran submitted a formal claim for TDIU.  In a September 2005 rating decision, the RO continued the 70 percent disability rating and denied a TDIU.  In November 2005, the Veteran submitted a notice of disagreement as to the rating.  In a July 2006 rating decision, the RO increased the Veteran's psychiatric disorder disability rating from 70 percent to 100 percent, effective March 14, 2005, the date of receipt of the claim.  The RO also indicated that the TDIU issue was moot given the assignment of a 100 percent disability rating.  The Veteran disagreed with the effective date assigned and perfected the current appeal.

Legal Criteria

Generally, the effective date of an evaluation and award of compensation for an increased rating claim and for a TDIU claim filed in connection with an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1); Rice v. Shinseki, 22 Vet. App. 447 (2009) (noting that a TDIU claim can be part of an increased rating claim); Hurd v. West, 13 Vet. App. 449 (2000) (noting that the effective date rules for an increased compensation claim may apply to a TDIU claim).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3 155(a). 

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, the formal claim will be considered filed as of the date of receipt of the informal claim.  38  C.F.R. § 3.155(a).

A report of an examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.  Furthermore, these provisions apply only when such reports relate to examinations or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).

Analysis

As noted by the Court in the February 2011 decision, at issue is whether an informal claim for TDIU was raised prior to March 2005; specifically when he filed claims for increased rating in May 2002, September 2002, April 2003 and June 2003.  If so, the next consideration is whether the RO adjudicated such a claim and whether the Veteran is entitled to an earlier effective date based on the claim for TDIU.  

In correspondence received from the Veteran on May 7, 2002, he wrote that he had worked for his mother at the hotel she owned for room and board and had trouble getting and keeping a job due to his service-connected PTSD.  The RO characterized that statement as a claim for increased rating for PTSD and ultimately assigned the 70 percent rating effective from May 2002. 

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. Id.  

In this case, the Veteran had a 70 percent disability rating for his service-connected psychiatric disorder as of May 7, 2002, meaning that he met the threshold criteria set forth at 38 C.F.R. § 4.16a, for an award of a TDIU as of May 7, 2002.  If a Veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment. See Friscia v. Brown, 7 Vet. App. 294 (1994).

As noted by the RO and the Court, the date of receipt of the Veteran's current claim for an increased rating for his psychiatric disorder is May 7, 2002.  In that claim, he asserted that he was unable to work due to his service-connected PTSD.  Under such circumstances the claim for an increased rating for his service-connected PTSD includes a claim for TDIU.  Rice, 22 Vet. App. at 454.  As such the Board would have jurisdiction to consider that claim.  The RO did not adjudicate the claim and it became moot when the Veteran was assigned a 100 percent disability rating for his psychiatric disorder by rating decision dated in July 2006.    

Under 38 C.F.R. § 3.400(0)(2), it is necessary to determine whether, sometime in the one year prior to May 7, 2002 (i.e., from May 7, 2001) the Veteran's psychiatric disorder increased in severity such that there was total occupational and social impairment.

Under the General Rating Formula for Mental Disorders, PTSD is evaluated as 100 percent disabling when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, DC 9411.

The pertinent medical evidence includes a July 5, 2001 VA psychiatric examination report wherein the Veteran reported that he had been living with his elderly mother in her hotel which she owned and had helped his mother with her business for the past 15 years.   

Upon review of the evidence, the Board finds that it was factually ascertainable that, as of July 5, 2001, the Veteran's employment was marginal and that his psychiatric disorder had become 100 percent disabling.  As such, an effective date of July 5, 2001 for the assignment of a 100 percent disability rating for the Veteran's psychiatric disorder is warranted.  There is no basis for an effective date prior to July 5, 2001.  Significantly, the Veteran's claim for service connection is dated in February 2001, more than one year prior to the May 7, 2002 informal claim for TDIU.  Also, the only medical records in the file dated prior to July 15, 2001 are dated in December 2000 and January 2001 which are also more than one year prior to the May 7, 2002 informal claim.  The Board therefore finds that an effective date of July 5, 2001, and no earlier, for the assignment of a 100 percent disability rating for the Veteran's psychiatric disorder is warranted.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant complete pre-adjudication notice by letters dated in May 2005 and March 2006.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, VA outpatient treatment records, Social Security Administration records, afforded the Veteran examinations, obtained medical opinions as to the severity of disabilities, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issue of effective date on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

An effective date of July 5, 2001, and no earlier, for the assignment of a 100 percent disability rating for service-connected PTSD is warranted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


